Citation Nr: 0116813	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected left 
ear hearing loss currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 through 
March 1971.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a November 
1999 rating decision of the RO in Nashville, Tennessee, which 
denied the veteran's claim for an increased disability 
evaluation for service-connected left ear hearing loss.  The 
veteran expressed disagreement with this rating in a NOD 
filed in February 2000.  A SOC was issued in March 2000 and a 
substantive appeal was received later that month, at which 
time the veteran requested a hearing before the Board in 
Washington, D.C.

On April 3, 2001, a hearing was held in Washington, D.C., 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107 (b) (c) 
(West 1991 & Supp. 2000).  A transcript of that hearing has 
been associated with the records on appeal.

At his personal hearing, the veteran's representative 
indicated that the veteran wished to reopen his claim for 
service connection for tinnitus, which had been denied in the 
November 1999 rating decision and was final as no appeal of 
that poriton of the decision had been perfected by the 
veteran.  The veteran's representative also raised a claim 
for the headaches and left ear discharge and bleeding 
experienced by the veteran, secondary to his left ear hearing 
loss.  These issues are referred to the RO for appropriate 
consideration.

REMAND

The veteran first applied for VA benefits in March 1971 when 
he sought service connection for left ear hearing loss.  In 
August 1971, service connection was granted for this injury 
and a 10 percent disability rating was assigned.

In November 1979, September 1994, and April 1996 the veteran 
filed claims seeking an increased rating for this disability.  
These claims were all denied by the RO, and the 10 percent 
disability rating was continued.

In January 1999, the veteran filed a claim for an increased 
disability rating for his hearing loss.  In August 1999 the 
veteran underwent a VA audiological examination for increased 
rating purposes, at which time he complained of an increase 
in his left ear hearing loss.  The veteran's puretone 
threshold average for the right ear was 41.3 decibels and 
87.5 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 0 percent in the left ear.  When evaluated in accordance 
with the regulations corresponding to Impairment of Auditory 
Acuity, the veteran's scores met the criteria for a 10 
percent disability evaluation.  See 38 C.F.R. §§ 4.85, 4.86 
(2000).  Therefore, the RO continued the 10 percent 
disability rating.

However, the Board notes that at the veteran's hearing in 
April 2001, he reported a recent visit to the VA Medical 
Center (VAMC) in Nashville, Tennessee.  The veteran stated 
that he had also been treated through his HMO for this 
condition.  A review of the claims folder reveals that none 
of these records have been associated with the file.  
Additionally, at the hearing, the veteran stated that his 
doctor told him that his hearing would continue to worsen 
over time, and by age 60 he may experience a complete loss of 
hearing.

In reviewing the foregoing evidence, the Board finds that the 
RO should obtain and associate with the claims file the 
veteran's VAMC audiological records from any visits 
subsequent to his VA rating examination in August 1999, and 
from any private health care providers.  The Board also 
concludes that the veteran should be afforded a VA 
audiological examination to determine if his hearing loss has 
indeed increased since the last examination in August 1999, 
almost two years ago.

In addition, the Board notes that there was been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran in 
writing and ask him to identify the places 
at which he underwent treatment since 
August 1999 for his left ear, through his 
HMO.  After obtaining any appropriate 
authorization, the RO should attempt to 
obtain and associate with the claims file, 
the records the veteran identifies.  In 
any case, however, the RO should attempt 
to obtain copies of any VA medical records 
pertaining to the veteran from the 
Nashville, Tennessee VAMC, from any visits 
subsequent to his rating examination in 
August 1999.

3. The RO should schedule the veteran for 
a VA audiological examination.  The 
purpose of the examination is to determine 
the extent of the veteran's current 
disability.  All tests deemed necessary by 
the examiner must be conducted.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's medical history.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.
When the foregoing development actions are complete, the RO 
should enter its determination regarding the appropriate 
evaluation for the veteran's left ear hearing loss.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided with a SSOC.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


